Citation Nr: 1207060	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-42 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service connected degenerative disc disease of the lumbar spine (lumbar spine disability). 


REPRESENTATION

Veteran represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1994 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran due process

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a)(2011).  The Veteran was afforded QTC examinations in September 2008 and August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 3030, 312 (2007).  The Board finds that the accompanying August 2009 medical addendum opinion is contradictory to the findings in the August 2009 examination report and thus is considered inadequate.  

Specifically, in the August 2009 examination report, the examiner indicates that the Veteran's diagnosis of degenerative disc disease of the lumbar spine was to be altered to include mild thoracic scoliosis as the scoliosis was a progression of his degenerative disc disease.  When asked, the examiner noted that it is as likely as not that the scoliosis is related to the Veteran's degenerative disc disease.  The opinion further provided that abnormal weight bearing from degenerative disc disease alters biomechanics and as likely as not aggravates scoliosis.  However, in the addendum medical opinion, a different examiner provided that that the Veteran also had a diagnosis of degenerative disc disease of the thoracic spine.  When asked if the Veteran's scoliosis is as likely as not caused (not aggravated) by the degenerative disc disease, the examiner answered that it was impossible to answer that question without resorting to mere speculation as the changes are minimal and may have predated the degenerative disc disease.  This addendum opinion is inadequate as it is general and inconclusive in nature and does not provide a sufficient basis upon which to support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993)(noting that a physician's statement that the veteran may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).  As noted above, a different physician provided this addendum opinion and due to the fact that he did not cite to any specific findings that the Veteran suffered from scoliosis or its symptoms prior to being diagnosed with degenerative disc disease, it is unclear whether this examiner reviewed the claims file.  The Board also finds that the opinion is insufficient without additional explanation or comment under the holding in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Additionally, the Veteran testified during his Board hearing that his lumbar spine disability had become worse since his last QTC examination was conducted in August 2009.  He specified that he was unable to do some activities that he was able to do six months prior.  During the hearing, the Veteran indicated that his pain radiated from his low back into his groin and right lower extremity.  He provided that he was constantly in pain and altered his gait, stance, and sitting position to alleviate his pain.  Based upon review of the August 2009 QTC examination report, it appears that the Veteran's symptoms may have worsened, especially since the examiner noted no radiation of pain and normal posture and gait.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his lumbar spine disability.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran is competent to testify about his symptoms relating to his thoracic spine disorder.  See Jandreau, 492 F.3d at 1377.  To the extent that the Veteran now asserts that his disorder has increased in severity since his last August 2009 examination, a new evaluation is necessary to evaluate the current severity of his lumbar spine disability.  Therefore, to the extent that the Veteran asserts his lumbar spine disorder has increased in severity since his last August 2009 VA examination, a new evaluation is necessary to evaluate its current severity.

Additionally, the Veteran was provided with a September 2009 statement of the case (SOC) following his disagreement with the May 2008 rating decision.  The SOC contains, among other things, a citation to 38 C.F.R. § 4.71a, to include the General Rating Formula for Disease and Injuries of the Spine.  However, the issued SOC did not contain regulatory citations or discussion of application of alternate diagnostic codes, to include the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  On remand, the Veteran should be issued a comprehensive supplemental SOC that encompasses the regulations and diagnostic codes cited.

Finally, a VA treatment record dated in August 2007 indicates that the Veteran received care for his lumbar spine disability from a Dr. K., his primary care physician.  A review of the VA treatment records does not establish that this physician is employed by the VA and it appears that he may be a private physician.  As such, the RO should attempt to obtain clarify whether Dr. K. is a private or VA physician and these treatment records as they may be relevant to the claim.  

Accordingly, the case is REMANDED for the following action:

1. Clarify whether treatment from Dr. K, as indicated in the August 2007 VA treatment note, was performed at a VA Medical Center and, if so, obtain any such treatment records.  If, however, Dr. K. is a private physician, assist the Veteran in obtaining these additional medical records indicated in the August 2007 VA treatment record, and associate them in the claims file.  All efforts to assist the Veteran in obtaining non-Federal records should be well documented and should comply with 38 C.F.R. § 3.159(e).  

2 Then, schedule the Veteran for an examination to determine the extent and severity of his service-connected lumbar spine disability.  The Veteran's claims file must be available to and reviewed by the examiner in conjunction with the examination, and such should be noted in the examination report.  The examiner is specifically asked to review the March 2008 QTC examination report, the September 2008 private x-ray report, the August 2009 QTC report, and the August 2009 addendum opinion.  All tests or studies deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

Specifically, the examiner should include the ranges of motion of the Veteran's thoraco-lumbar spine as well as any ankylosis (favorable or unfavorable) of his entire thoracolumbar spine, and unfavorable ankylosis of his entire spine.  

The examiner should also discuss whether the Veteran's lumbar spine disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time.  The examiner is also asked to determine to what extent, if any, the Veteran's lumbar spine disability has increased in severity since his August 2009 QTC examination.  

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed. In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

3. Thereafter, the RO should readjudicate the Veteran's claim for an increased rating for lumbar spine disability.  If the benefit sought remains denied, furnish a SSOC to the Veteran and her representative.  The SSOC should contain, among other things, a citation to, and summary of the entirety of 38 C.F.R. § 4.71a (Diagnostic Codes 5003 and 5242), to include the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and any other regulations and diagnostic codes deemed applicable.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


